In re J.B. Hunt Transport Inc. et al.; Jackson, Robert E.; — Defendant(s); Applying for Supervisory and/or Remedial Writs, Parish of Livingston, 21st Judicial District Court Div. F, No. 89866; to the Court of Appeal, First Circuit, No. 2005 CW 2371.
Denied. The exercise of this Court’s supervisory jurisdiction is not warranted to review this interlocutory ruling, which may be changed by the trial court during the course of trial. Defendants will have an adequate remedy on appeal, at which time the court of appeal will have the benefit of a developed record. See Leonard v. Dilley, 01-1522 (La.1/15/02), 805 So.2d 175 (Kimball, J. concurring).
VICTORY, J., would grant.
*1019TRAYLOR, J., would grant.
WEIMER, J., would grant.